Citation Nr: 1424931	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 29, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Accredited Agent


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which continued the 50 percent disability rating for service-connected PTSD.  During the pendency of the appeal for an increased rating for PTSD, the Veteran filed an application for TDIU in April 2011.  The claim for TDIU was denied in the December 2012 rating decision referenced above.  In the December 2012 notice of disagreement that followed, the Veteran, through his representative, expressed disagreement with the RO's decision to deny an increased rating in excess of 50 percent for service-connected PTSD, but did not express disagreement with the decision regarding denial of TDIU.  As a notice of disagreement was not filed with respect to the issue of TDIU, the December 2012 rating decision regarding TDIU became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In November 2013, at a Board videoconference hearing, the Veteran and his wife provided testimony from the RO in Salt Lake City, Utah, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been associated with the Veteran's "Virtual VA" electronic claims file.  During the hearing, the Veteran and the representative both asserted that the Veteran's present condition supports a TDIU; therefore, notwithstanding the procedural history outlined above, the issue of entitlement to a TDIU has been revived during the pendency of the PTSD rating appeal period, and has been listed on the title page.  See Board hearing transcript at 4, 9; Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period from December 29, 2009, the Veteran's PTSD has been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including nervousness, anxiousness, anger, alcohol consumption, impaired short- and long-term memory, impaired abstract thinking, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, irritability, social isolation, sleep impairment, nightmares, hypervigilence, panic attacks occurring more than once a week, avoidance of activities and interactions that trigger recollection of war experiences, restricted range of affect, and suicidal ideation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal for an increased rating for service-connected PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, i.e., the 70 percent disability rating for PTSD that fully satisfies the Veteran's increased rating appeal (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The Veteran's PTSD was rated at 50 percent disabling under the criteria found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a rating of 50 percent is warranted for PTSD if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating for PTSD

The Veteran asserts that a 70 percent disability rating is warranted for PTSD for the entire increased rating period.  See Board hearing transcript at 4-5.  Specifically, the Veteran contends PTSD symptoms including alcohol consumption, isolating behavior, panic attacks, unprovoked irritability, suicidal ideation, nightmares, anxiety, depression, and impaired thought process have contributed to severe occupational and social impairment with deficiencies in work, school, family relations, judgment, thinking, and mood.  See id. at 4.  During the November 2013 Board hearing, the Veteran, through his representative, asserted that the assignment of a 70 percent rating for service-connected PTSD would satisfy the appeal for an increased rating.  See id. at 5.

After a review of the lay and medical evidence, the Board finds that, for the entire increased rating period from December 29, 2009, the severity of the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment with deficiencies in most areas as described for a higher 70 percent disability rating under DC 9411.  See 38 C.F.R. § 4.130.  The Board finds that, for the entire increased rating period, service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas due to symptoms including nervousness, anxiousness, anger, alcohol consumption, impaired short- and long-term memory, impaired abstract thinking, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, irritability, social isolation, sleep impairment, nightmares, hypervigilence, panic attacks occurring more than once a week, avoidance of activities and interactions that trigger recollection of war experiences, restricted range of affect, and suicidal ideation.  

Regarding occupational impairment, the evidence demonstrates occupational impairment due to PTSD symptoms; however, the Veteran reported that he has not been employed since January 2009, or for the entire rating period on appeal.  See Board hearing transcript at 6.  During the November 2013 Board hearing, the Veteran's representative asserted that the Veteran is "unable to perform exertional or non-exertional activities with regularity" or for a duration normally required for substantially gainful employment.  See id. at 4.  The Veteran testified at the Board hearing that he felt unmotivated to work and that his work abilities were affected by nervousness, anxiousness, anger, and alcohol consumption, all of which he attributed to PTSD.  See id. at 9-10.  

The June 2010 VA examiner indicated that factors including impaired short- and long-term memory, impaired abstract thinking, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work relationships had resulted in occupational impairment with reduced reliability.
During the April 2011 VA examination, the Veteran stated that he was fired from his last job because he was too old, and contended that he was not unemployed due to the effects of PTSD.  The Veteran expressed his opinion that he was laid off from his last position as a chef for making too much money and the desire of his employer to bring in younger workers.  See October 2012 VA examination report.  He reported that he has not applied for another job since being laid off.  See id.  

Regarding social impairment, several PTSD symptoms have resulted in diminished social functioning.  At the November 2013 Board hearing, the Veteran testified that he is a "loner" and does not like to be around people.  See Board hearing transcript at 11.  The Veteran's wife testified to episodes of irritability that have resulted in physical altercations.  See id. at 8.  The October 2012 VA examination report reflects that the Veteran reported having no friends, only occasional contact with family, and a general feeling of being cut off from people.  

In addition to those symptoms that directly reflect on occupational and social impairment, the evidence includes the presence of other symptoms and clinical observations which may have a bearing on, or which indicate the severity of, occupational and social impairment due to PTSD.  The record includes GAF scores of 49 (October 2012 VA examination), 51 (May 4, 2011 VA treatment), 64 
(May 3, 2011 VA treatment), 49 (April 2011 VA treatment), 45 (April 2011 VA examination), 51 (February 2011 VA treatment), 58 (April 23, 2010 VA treatment), 48 (April 15, 2010 VA treatment), 48 (August 2010 VA treatment), and 49 
(October 2010 VA treatment).  

The October 2012 VA examiner opined that PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The June 2010 VA examiner estimated a similar level of social and occupational impairment due to PTSD symptoms.  The April 2011 VA examiner opined that PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily.  Other symptoms present throughout the rating period but not previously discussed include sleep impairment, nightmares, hypervigilence, panic attacks occurring more than once a week, avoidance of activities and interactions that trigger recollection of war experiences, and restricted range of affect.  In addition, during the November 2013 Board hearing, the Veteran testified that he has experienced, and not previously reported, suicidal ideation.  See Board hearing transcript at 6.

On review of the evidence, the Board finds that, for the entire rating period from December 29, 2009, the Veteran's PTSD has been characterized by symptoms including nervousness, anxiousness, anger, alcohol consumption, impaired short- and long-term memory, impaired abstract thinking, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, irritability, social isolation, sleep impairment, nightmares, hypervigilence, panic attacks occurring more than once a week, avoidance of activities and interactions that trigger recollection of war experiences, restricted range of affect, and suicidal ideation.  GAF scores ranged from 48 to 64, though scores in the high 40s were the most prevalent throughout the rating period on appeal.  The Veteran's psychiatric symptoms have been relatively consistent over the entire rating period on appeal, although the range of GAF scores indicates severity that is serious to mild.  Two VA examiners have opined that social and occupational impairment due to PTSD symptoms is consistent with a 50 percent disability rating, while another has estimated a level of social and occupational impairment consistent with a 30 percent disability rating.

Given the wide range of PTSD symptoms exhibited by the Veteran and the frequency of GAF scores indicating serious impairment in social and occupational functioning, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period from December 29, 2009, the level of occupational and social impairment due to PTSD symptoms more nearly approximates the criteria for a higher 70 percent disability rating for PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

As mentioned above, the Veteran's representative asserted during the November 2013 Board hearing that the Veteran would be fully satisfied with a 70 percent disability evaluation for PTSD.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Thus, the 70 percent rating being granted by the Board is a full grant of the benefits sought on appeal regarding the issue of an increased rating for PTSD, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013) (charging the Board with deciding questions of law and fact on appeal).  By stating that a 70 percent rating by the Board would satisfy the appeal, the Veteran's representative has specifically limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating in excess of 70 percent for the entire rating period on appeal.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 70 percent is rendered moot with no remaining questions of law or fact to decide.  See 
38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Because the Veteran has knowingly withdrawn all aspects of the appeal that encompassed an increased schedular rating in excess of 70 percent, limiting the appeal in this way also resulted in the withdrawal of any related or ancillary question of extraschedular rating under 38 C.F.R. § 3.321.  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability); 38 U.S.C.A. § 7104 (charging the Board with deciding questions of law and fact on appeal); 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For this reason, discussion of the need for referral for extraschedular consideration is not necessary.  (The extraschedular consideration of TDIU, which is a distinct form of extraschedular rating from 38 C.F.R. § 3.321, is addressed in the REMAND section below.) 


ORDER

An increased disability rating of 70 percent, but no higher, for PTSD is granted.


REMAND

Entitlement to a TDIU

During the November 2013 Board hearing, the Veteran's representative asserted that the Veteran is "unable to perform exertional or non-exertional activities with regularity" or for a duration normally required for substantially gainful employment.  See Board hearing transcript at 4.  The Veteran testified that he has not been employed since January 2009.  See id. at 6.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  

VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b) (2013); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration).  Given the outcome of the decision above, for the period from December 29, 2009, service connection has been in effect for PTSD, rated at 70 percent disabling; tinnitus, rated at 10 percent disabling; a superficial scar, right anterior medial aspect of lower thigh, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  The combined disability rating for the period from December 29, 2009 is 70 percent.  See 38 C.F.R. § 4.25 (2013).  For the period from September 1, 2010, in addition to the disabilities above, service connection has been in effect for a right knee disability, rated at 10 percent disabling; therefore, the combined disability rating for the period from September 1, 2010 is 80 percent.  See id.  For the period from October 16, 2012, in addition to all the disabilities above, service connection has been in effect for a scar, status post tympanic membrane, right perforation, rated as noncompensable; therefore, the combined disability rating for the period from October 16, 2012 is 80 percent.  See id.  

For each of the time periods outlined above, service connection has been in effect for two or more disabilities for a combined disability rating of at least 70 percent, including PTSD, which is rated as 70 percent disabling; thus, for the entire rating period on appeal, the Veteran has a combined disability rating for two or more disabilities of 70 percent or more, with at least one disability ratable at 40 percent or more.  As a result, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) for TDIU eligibility are met, and application of a TDIU is appropriate so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

Although the Veteran meets the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), additional development is needed before a decision regarding TDIU can be reached.  During the November 2013 Board hearing, the Veteran testified that he has not worked since January 2009.  See Board hearing transcript at 6.  However, the Veteran also testified that he worked four or five jobs "during the year," including "the Piro Cap."  See id. at 8.  When the Veteran submitted claims for TDIU in the past, the Veteran only listed two employers, neither of which was named Piro Cap.  See April 2011 VA Form 21-8940; July 2010 VA Form 21-8940.  As the record contains conflicting evidence regarding the Veteran's employment history during the rating period on appeal, the Board finds that additional development is needed on the issue of a TDIU.

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  The RO or AMC should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish a TDIU.

2.   After the development requested is completed, the claim should be readjudicated.  As discussed in more detail above, the Board notes that the Veteran meets the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) for the period from December 29, 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See
 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


